Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 01/12/2021 is acknowledged.  The claims 1-15 in the Group I are cancelled in the latest amendment.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows: 

Please amend claim 33, on line 2, by striking “an other” and replacing it with “another” so that the grammar of the sentence is correct.  

The office notes that this amendment is made to correct what appears to be a minor informality, if the applicant wants it corrected in another manner a submission may be made under 37 C.F.R 1.312 to have it written in the manner they prefer.  

Allowable Subject Matter
1.	Claims 16-35 are allowed.  

a.	The limitations in claim 16:  
”wherein the plasma treatment converts the first portion of the amorphous dielectric layer into a crystalline dielectric layer” and 
“forming a gate electrode on the crystalline dielectric layer and the second portion of the amorphous dielectric layer”

b.	The limitations in claim 21:  
”wherein the plasma treatment converts the first portion of the amorphous dielectric layer into a crystalline dielectric layer without converting the second portion of the amorphous dielectric layer” and 
“depositing a conductive structure in contact with the crystalline dielectric layer and the second portion of the amorphous dielectric layer”

c.	The limitations in claim 31:  
”to convert the horizontal portion into a crystalline gate dielectric layer” and 
“forming a gate electrode in contact with the crystalline gate dielectric layer and the vertical portion of the amorphous dielectric layer”

when considered along with the rest of the method distinguishes over the prior art of record as there is no prior method or a reasonably obvious variant thereof.  Notable differences include that this method includes either of: 
a.  wherein a specific plasma treatment converts a specific first portion of a specific amorphous dielectric layer into a crystalline dielectric layer and forming a gate electrode on the crystalline dielectric layer and a specific second portion of the amorphous dielectric layer.  

c.  performing a plasma treatment on a specific horizontal portion of a specific amorphous gate dielectric to convert a specific horizontal portion into a crystalline gate dielectric layer and forming a gate electrode in contact with the crystalline gate dielectric layer and the vertical portion of the amorphous dielectric layer.  

As to claim 16, the office notes that the prior art of record does not show the limitations ”wherein the plasma treatment converts the first portion of the amorphous dielectric layer into a crystalline dielectric layer” and “forming a gate electrode on the crystalline dielectric layer and the second portion of the amorphous dielectric layer” together in the context of the overall claim.  The office notes that some of the closest art of record is art like (all US) 2020/0176585, 2020/0273996, 2016/0079395, 2019/0237563, 2021/0036127, 9,418,853, 9,741,720.  However the office notes here that no art of record is sufficient to have a method that has part of the amorphous dielectric layer converted to crystalline material and then have that material and the second portion of the amorphous dielectric remain until the time of the gate electrode being formed thereon.  The office notes that there is no other art considered all that particularly close establishing a solid finding of obviousness under 35 U.S.C 103.  Thus the office finds the claim(s) to not be anticipated, and further finds the claims to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  The office notes that the spacer limitations are somewhat important as well for limiting down the available art that would be relevant.  



As to claim 31, the office notes that the prior art of record does not show the limitations ”to convert the horizontal portion into a crystalline gate dielectric layer” and “forming a gate electrode in contact with the crystalline gate dielectric layer and the vertical portion of the amorphous dielectric layer” together in the context of the overall claim.  The office notes that some of the closest art of record is art like (all US) 2020/0176585, 2020/0273996, 2016/0079395, 2019/0237563, 2021/0036127, 9,418,853, 9,741,720.  However the office notes here that no art of record is sufficient to have a method that has part of the amorphous dielectric layer converted to crystalline material and then have that material and the vertical portion of the amorphous dielectric layer remain until the time of the gate 

The limitations in claims 16, 21 and 31 are sufficient to distinguish claims 17-20, 22-30 and 32-35 which depend from claims 16, 21 and 31 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/GRANT S WITHERS/Primary Examiner, Art Unit 2891